Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Franks et al. (2016/0225562) discloses “a circuit breaker system integrated into a package including an input for coupling to an external electrical power source, an output for coupling to an external electrical circuit, and a current path selectively coupling the input and the output. A mechanical circuit breaker mechanism interrupts electrical power flow through the current path in response to a current exceeding a predetermined value. A trip solenoid causes the mechanical circuit breaker mechanism to interrupt electrical power flow through current path in response to a control signal. Voltage and current sensors measure voltage and current values of the electrical power flowing through the current path and a microprocessor selectively generates the control signal in response to the measured voltage and current values, along with and a control profile stored in memory, to energize
the solenoid and cause the mechanical circuit breaker mechanism to interrupt the electrical power”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electrical apparatus for an electrical installation, able to be connected to an electrical grid, comprising at least: a reception module comprising at least a first reception area; a primary functional module received in the first reception area and comprising a first connection pole able to be connected to a first line of the electrical grid and a second connection pole able to be connected to a second line of an electrical circuit of the electrical installation, the primary functional module comprising a device for interrupting the current, which device is arranged between the first connection pole and the second connection pole and is able, in an open position, to interrupt the current between, to allow the passage of the current between the first connection pole and the second connection pole, wherein the reception module comprises a second reception area for receiving an additional functional module, said additional functional module having means for performing at least one function requiring an electric power supply, at least a fourth connection pole and a fifth connection pole that are able to be electrically connected respectively to the first connection pole and to the second connection pole of the primary functional module in order to supply power to the additional functional module, and in that either the electrical apparatus comprises an interruption element able to act on the interruption device so as to interrupt the flow of the current between the first connection pole and the second connection pole when the additional functional module is received in the second reception area, or an interruption element of the additional functional module is able to act on the interruption device so as to interrupt the flow of the current between the first connection pole and the second connection pole when the additional functional module is received in the second reception area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836